Citation Nr: 1122749	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for status-post hernia repair.

2.  Entitlement to service connection for status-post hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as new and material evidence to reopen a claim of service connection for status-post hernia repair.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his status-post hernia repair symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's status-post hernia repair to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board observes that, in June 1982 rating decision, the RO denied the Veteran's claim of service connection for status-post hernia repair.  This decision was issued to the Veteran in July 1982.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for status-post hernia repair is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has been submitted to reopen a claim of service connection for status-post hernia repair.  The Board finds that additional development of the Veteran's reopened claim of service connection for status-post hernia repair is necessary before the underlying claim can be adjudicated on the merits.  The issue of entitlement to service connection for status-post hernia repair is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 1982, the RO denied the Veteran's claim of service connection for status-post hernia repair; this decision was not appealed and it became final.

2.  The evidence submitted since June 1982 relates to an unestablished fact necessary to substantiate the claim of service connection for status-post hernia repair because it suggests that the Veteran experiences current disability which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The June 1982 RO decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  Evidence submitted since the June 1982 RO decision in support of the claim of service connection for status-post hernia repair is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been submitted to reopen a claim of service connection for status-post hernia repair.  He specifically contends that he currently experiences hernia disability which is attributable to active service.  He also contends that he first experienced hernia problems during active service but it was misdiagnosed as a relaxed inguinal ring.

In June 1982, the RO denied the Veteran's claim for status-post hernia repair.  The RO noted that, although the Veteran had been treated during active service for a relaxed inguinal ring without true hernia and possible hernia, there was no diagnosis of hernia disability during active service.  The RO also noted that, although the Veteran reported undergoing a hernia repair in 1974, no records had been submitted to support this assertion.  Thus, the claim was denied.  This decision was issued to the Veteran in July 1982.  The Veteran did not appeal this decision and it is final.  

The claim of service connection for status-post hernia repair may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his previously denied service connection claim for status-post hernia repair in statements on a VA Form 21-4138 which was date stamped as received by the RO on April 20, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a previously denied service connection claim for status-post hernia repair, new evidence submitted since the June 1982 RO decision consists of his post-service treatment records, lay statements, and his Board hearing testimony.  When he filed his request to reopen the previously denied claim of service connection for status-post hernia repair in April 2007, the Veteran contended that he had been treated for and diagnosed as having a hernia during active service.  He also contended that he had experienced hernia pain continuously since his service separation.

In a lay statement dated on April 18, 2007, and date-stamped as received by the RO on June 14, 2004, the Veteran's brother asserted that the Veteran had undergone surgery to repair an inguinal hernia on his right side "about the middle of 1974" and had been hospitalized for several days following this surgery.  

On VA outpatient treatment in April 2008, the Veteran complained of right groin pain.  The Veteran reported a history of a right inguinal hernia, initially diagnosed in 1966 and surgically repaired in 1974.  He also reported that his symptoms had improved after surgery but he had experienced intermittent pain "in the same area for several months now."  His pain was worsened after activities at work "which require that he pull himself up onto the train or to pull open heavy train doors."  He rated his pain as 8/10 on a pain scale (with 10/10 being the worst pain) in the previous week.  Physical examination showed laxity of the right inguinal ring, no incarceration of hernia at this time, and positive tenderness to palpation.  The assessment included inguinal hernia, status-post repair previously in 1974, with recurrent pain for the past several months worsened with any pulling, lifting, or straining.

In May 2008, the Veteran complained of worsening right groin pain "like he had prior to surgery" in 1974.  He stated that his pain "comes and goes and that the intensity depends on his activities."  His history was unchanged.  He stated that his hernia symptoms "significantly improve after surgery but never completely resolved."  The Veteran described his hernia pain as sharp, radiating to the right scrotum, and worsened by strenuous activities at work.  He denied any swelling or "bulging" although "the area becomes very tender" when he experiences recurrent hernia pain.  Physical examination showed a right groin incision from previous surgery, no evidence of hernia on examination, and a trigger point from surgery localized in the medial aspect of the hernia repair.  The assessment was recurrent right inguinal dynia after repair of right inguinal hernia.

The Veteran testified at his October 2010 Board hearing that he experienced significant hernia pain on several occasions in late 1966 while on active service.  He also testified that he had undergone surgery to repair a right inguinal hernia in 1974 after service separation.  He testified further that he had experienced hernia pain even after his post-service surgery and continued to experience this pain.

In an undated "Nexus Statement" signed by "Y. Leon, Physician", and date-stamped as received by the RO in October 2010, this physician stated that, based on the very limited information which had been provided to her by the Veteran, it appeared that a hernia was suspected during the Veteran's active service although a formal work-up and surgical evaluation was not completed.  This physician opined that "it was 50/50 probability" that what the Veteran experienced during active service "may or may have been [a] hernia."  The Board notes that this "Nexus Statement" was submitted with a waiver of RO jurisdiction.

With respect to the Veteran's application to reopen his previously denied service connection claim for status-post hernia repair, the Board notes that the evidence which was of record in June 1982 indicated that the Veteran had not been diagnosed as having a hernia which could be related to active service.  The Veteran has contended in lay statements and Board hearing testimony that he experienced a hernia during active service.  The newly submitted medical evidence also suggests the presence of current disability due to status-post hernia repair which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since June 1982 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for status-post hernia repair and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for status-post hernia repair is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for status-post hernia repair is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for status-post hernia repair.  The Board also finds that additional development of the Veteran's reopened claim is necessary before it can be adjudicated on the merits.  Because the reopened claim of service connection for status-post hernia repair is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice should be provided to the Veteran and his service representative on this claim.

The Board further finds that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with an examination which addresses the contended etiological relationship between his status-post hernia repair and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for status-post hernia repair.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for status-post hernia repair since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his status-post hernia repair.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran experienced a hernia at any time during active service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current disability due to the Veteran's status-post hernia repair, if diagnosed, is related to active service or any incident of service, to include in-service treatment in December 1966 for a relaxed inguinal ring, rule-out hernia, and/or an early hernia.  The examiner(s) is advised that the Veteran has reported that, after his service separation, he had surgery to repair a right inguinal hernia in 1974.  A complete rationale must be provided for any opinions expressed.

4.  Thereafter, readjudicate the Veteran's claim of service connection for status-post hernia repair.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


